ACCEPTED
08-17-00066-CV                           08-17-00066-CV
                             EIGHTH COURT OF APPEALS
                                        EL PASO, TEXAS
                                       5/24/2018 6:27 PM
                                      DENISE PACHECO
                                                  CLERK




                        FILED IN
                 8th COURT OF APPEALS
                     EL PASO, TEXAS
                 5/24/2018 6:27:41 PM
                     DENISE PACHECO
                         Clerk